DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9-10 recite the limitation "the group".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (JP 2011-172298 and Morimoto hereinafter) in view of Tanimoto (US 2014/0175455)
Regarding claims 1 and  9, Morimoto discloses a control system [fig. 1] for controlling a bidirectional switch element [1, fig. 1], the bidirectional switch element comprising: a substrate [6]; a first nitride semiconductor layer [9] formed over the substrate; a second nitride semiconductor layer [10] formed on the first nitride semiconductor layer; a first source electrode [11A], a first gate electrode [13A], a second gate electrode [13B], and a second source electrode [11B], all of which are formed over the second nitride semiconductor layer [10]; a first p-type nitride semiconductor layer [12A] interposed between the first gate electrode and the second nitride semiconductor layer [10]; and a second p-type nitride semiconductor layer [12B] interposed between the second gate electrode [13B] and the second nitride semiconductor layer [10], the control system including a control unit [17] the control unit being configured to, when turning the bidirectional switch element ON, control the bidirectional switch element to cause a time lag [delay time t1, fig. 8] between a first timing [time off-on] and a second timing [time on-off], [see fig. 12] the first timing being a timing when a voltage equal to or higher than a threshold voltage [the potential VG2 of the gate electrode is equal to or higher than the gate threshold, pg. 2 and 9] is applied to one gate electrode selected from the group consisting of the first gate electrode and the second gate electrode, the one gate electrode being associated with one source electrode selected from the group consisting of the first source electrode and the second source electrode and having a lower potential than the other source electrode, the second timing being a timing when a voltage equal to or higher than a threshold voltage is applied to the other gate electrode associated with the other source electrode having a higher potential than the one source electrode [Next, VG2 is set to the gate threshold value or more, and after the delay time τ2, VG1 is set to the gate threshold value or less pg. 2 and 9]. Morimoto does not explicitly disclose a second nitride semiconductor layer having a larger bandgap than the first nitride semiconductor layer. 
	However, Tanimoto discloses a second nitride semiconductor layer having a larger bandgap than the first nitride semiconductor layer [abstract]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Morimoto in order to achieve high frequency devices operable at high temperature with a higher output power and a high breakdown voltage.
Regarding claim 2, Morimoto in view of Tanimoto discloses [pg., fig. 4] wherein the control unit is configured to make the bidirectional switch element operate as a diode in an interval between the first timing and the second timing [a bidirectional manner without a diode between the drain terminal 4 and the source terminal 5, the first gate terminal 2 and the first gate terminal 3], and when operating as the diode, the bidirectional switch element causes a current to flow from one source electrode selected from the group consisting of the first source electrode and the second source electrode and having the higher potential than the other source electrode to the other source electrode having the lower potential than the one source electrode without causing a current to flow from the other source electrode having the lower potential to the one source electrode having the higher potential.
Regarding claim 3, Morimoto in view of Tanimoto discloses, wherein the time lag is equal to or longer than 50 nanoseconds [the delay time of the delay generation means is at least 1 ns or more, pg. 4].
Regarding claim 5, Morimoto in view of Tanimoto discloses wherein the control unit includes a delay circuit [the control means includes a delay generation means and the first gate terminal and the second gate terminal are switched from OFF to ON or from ON to OFF at different timings., pg. 4] configured to cause the time lag.
Regarding claim 6, Morimoto in view of Tanimoto discloses [pg. 11], wherein the control unit is configured to, when turning the bidirectional switch element OFF, prevent the bidirectional switch element from operating as a diode.
Regarding claim 7, Morimoto in view of Tanimoto discloses a switch system [fig. 5] comprising: the control system of claim 1; and the bidirectional switch element.
Regarding claim 8, Morimoto in view of Tanimoto discloses a power converter [fig. 7/pg. 7 and 12] comprising: a power converting unit for performing power conversion; and the switch system of claim 7, wherein the power converting unit includes the bidirectional switch element.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et in view of Tanimoto further in view of Nishiguchi et al.  (US 2015/0263162 and Nishiguchi hereinafter)
Regarding claim 4, Morimoto in view of Tanimoto discloses all the features with respect to claim 1 as outlined above. Morimoto in view of Tanimoto discloses does not explicitly disclose wherein the substrate is electrically insulated from all of the first source electrode, the second source electrode, the first gate electrode, and the second gate electrode.
However, Nishiguchi discloses a substrate [1, fig. 2] is electrically insulated [insulator 5] from all of  first source electrode [2a], second source electrode [2b], the first gate electrode [3a], and second gate electrode [3b]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Morimoto/ Tanimoto by incorporating insulation in order to electrically insulated the electrodes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. in view of Tanimoto further in view of Nakajima et al. (JP 2011-151528A and Nakajima hereinafter)
Regarding claim 10, Morimoto discloses a control system [fig. 1] for controlling a bidirectional switch element [1, fig. 1], the bidirectional switch element comprising: a substrate [6]; a first nitride semiconductor layer [9] formed over the substrate; a second nitride semiconductor layer [10] formed on the first nitride semiconductor layer; a first source electrode [11A], a first gate electrode [13A], a second gate electrode [13B], and a second source electrode [11B], all of which are formed over the second nitride semiconductor layer [10]; a first p-type nitride semiconductor layer [12A] interposed between the first gate electrode and the second nitride semiconductor layer [10]; and a second p-type nitride semiconductor layer [12B] interposed between the second gate electrode [13B] and the second nitride semiconductor layer [10], the delay processing [the control means includes a delay generation means and the first gate terminal and the second gate terminal are switched from OFF to ON or from ON to OFF at different timings., pg. 4] including causing configured to, when turning the bidirectional switch element ON, a time lag [delay time t1, fig. 8] between a first timing [time off-on] and a second timing [time on-off], [see fig. 12] the first timing being a timing when a voltage equal to or higher than a threshold voltage [the potential VG2 of the gate electrode is equal to or higher than the gate threshold, pg. 2 and 9] is applied to one gate electrode selected from the group consisting of the first gate electrode and the second gate electrode, the one gate electrode being associated with one source electrode selected from the group consisting of the first source electrode and the second source electrode and having a lower potential than the other source electrode, the second timing being a timing when a voltage equal to or higher than a threshold voltage is applied to the other gate electrode associated with the other source electrode having a higher potential than the one source electrode [Next, VG2 is set to the gate threshold value or more, and after the delay time τ2, VG1 is set to the gate threshold value or less pg. 2 and 9]. Morimoto does not explicitly disclose a second nitride semiconductor layer having a larger bandgap than the first nitride semiconductor layer a non-transitory storage medium storing a program designed to cause a computer system to perform delay processing, the computer system being configured to control a bidirectional switch element.
However, Tanimoto discloses a second nitride semiconductor layer having a larger bandgap than the first nitride semiconductor layer [abstract]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Morimoto in order to achieve high frequency devices operable at high temperature with a higher output power and a high breakdown voltage. Morimoto in view of Tanimoto does not explicitly disclose a non-transitory storage medium storing a program designed to cause a computer system to perform delay processing, the computer system being configured to control a bidirectional switch element.
However, Nakajima discloses a microcomputer [21, figs. 5/9] being configured to control a bidirectional switch element. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Morimoto/Tanimoto as taught in Nakajima in order to control gate drive signal for the switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842